EXHIBIT 10.1



SEPARATION AND CONSULTING AGREEMENT




This SEPARATION AND CONSULTING AGREEMENT (the “Agreement”) is entered into as of
February 27, 2013, by and between Anna Goss (“the Executive”), Era Group Inc., a
Delaware corporation (the “Company”) and SEACOR Holdings Inc., a Delaware
corporation and the Company’s former parent (“SEACOR”).
WHEREAS, the Executive has served as the Senior Vice President – Finance and
Chief Accounting Officer of the Company;
WHEREAS, the Company and the Executive are not parties to an employment
agreement or other contractual understanding regarding the employment of the
Executive, and the employment of the Executive is an “employee at will” and may
be terminated at any time by either party for any reason;
WHEREAS, the parties have determined by mutual agreement that the employment of
Executive shall be terminated, and that the Executive shall continue in a
consulting capacity with the Company, on the terms set forth in this Agreement;
and
WHEREAS, the parties agree to resolve any and all issues or disputes which may
presently exist, or which may later arise out of the circumstances surrounding
the Executive's employment with or termination from the Company.
NOW THEREFORE, in consideration of the premises and the covenants herein, the
sufficiency of which is hereby acknowledged, the Executive and the Company agree
as follows:
1.    Termination of Employment
The Executive's employment with the Company and its affiliates shall cease
effective as of May 31, 2013 (the “Termination Date”). Effective as of the
Termination Date, the Executive hereby resigns from all her positions with the
Company and its current and former subsidiaries and affiliates (including, for
purposes of clarity SEACOR (each entity individually, and collectively,
the “Company Group”).  From and after the Termination Date, the Executive shall
not hold any office or title with the Company Group, except as a consultant
pursuant to Section 3 hereof.
2.    Severance Payments and Benefits
(a)
Severance Payment. Subject to the terms of this Agreement, the Company shall pay
the Executive the amount equal to the sum of (i) $100,000, (ii) $52,000 and
(iii) $187,986, as a severance payment in connection with her termination of
employment (the “Severance Payment”).  The Severance Payment shall be paid to
the Executive in a lump sum cash payment, less applicable withholdings and
deductions as provided herein, within seven (7) days of the Release Effective
Date (as defined in Section 4 hereof).

(b)
Deferred Bonus Payment. Subject to the terms of this Agreement, the Company
shall pay the Executive an amount equal to $16,542, in respect of the previously
earned but deferred bonus, which amount includes all interest accrued (in
accordance with the Company's practice) (the “Deferred Bonus Payment”). The
Deferred Bonus Payment shall be paid to the Executive in a lump sum cash
payment, less applicable withholdings and deductions as provided herein, on the
date of termination of the Consulting Period.

(c)
Accrued Vacation. Subject to the terms of this Agreement, the Company shall pay
to the Executive in respect of the previously accrued but unused vacation pay as
at the Termination Date, less applicable withholdings and deductions as provided
herein, in accordance with the Company’s past practice.

(d)
Continued Health Benefits. The Executive and her eligible dependents shall be
entitled to continue to participate in the Company's health and dental insurance
plans (collectively, “Health Plans”) at the full applicable COBRA rate for the
applicable COBRA period. The Executive shall be responsible for all payments
related to COBRA continuation coverage and for completing and submitting all
applicable enrollment documents as required by the administrator. The
Executive's participation in the Health Plans shall otherwise be subject to the
terms and conditions of the Health Plans as applicable to employees generally
from time to time, including the right of the Company to amend or terminate the
Health Plans.

(e)
Equity Awards. The Executive has previously been granted awards of restricted
stock (the “Restricted Stock”) with respect to the common stock of SEACOR,
pursuant to the terms of the SEACOR 2003 Stock Incentive Plan and the SEACOR
2007 Stock Incentive Plan and stock options (the “Stock Options”) with respect
to the common stock of the


1

--------------------------------------------------------------------------------



Company pursuant to the Company’s 2012 Share Incentive Plan. Effective upon the
Release Effective Date, (i) 1,200 shares of Restricted Stock that have not
previously become vested shall become vested and non-forfeitable, in accordance
with the terms of the applicable award agreement upon a “termination without
Cause,” and (ii) 7,140 shares subject to Stock Options that have not previously
become vested shall become vested and exercisable, in accordance with the terms
of the applicable award agreement upon a “termination without Cause,” and shall
remain exercisable until ninety (90) days following the end of the Consulting
Period. Except to the extent modified hereby, the Restricted Stock and the Stock
Options shall continue to be subject to the terms and conditions as provided by
the respective award agreements for each such award and the plan pursuant to
which each award is granted.
(f)
No Additional Benefits. The Executive acknowledges and agrees that, except as
provided in this Section 2, the Executive's participation as an active employee
under any benefit plan, program, policy or arrangement sponsored or maintained
by the Company Group shall cease and be terminated as of the Termination Date.
Without limiting the generality of the foregoing, the Executive's eligibility
for and active participation in any of the tax-qualified plans maintained by the
Company Group will end on the Termination Date and the Executive will earn no
additional benefits under those plans after that date. The Executive shall be
treated as a terminated employee for purposes of all such benefit plans and
programs effective as of the Termination Date, and shall receive all payments
and benefits due to her under such plans and programs in accordance with the
terms and conditions thereof.

(g)
Acknowledgment. The Executive understands and agrees that absent this Agreement,
she would not otherwise be entitled to any payments and benefits as set forth in
this Section 2 and her right to receive the payments and benefits set forth
herein shall be an unsecured contractual obligation of the Company and she shall
have no greater rights than any other employee, consultant or general unsecured
creditor of the Company.

(h)
Tax Withholding. Notwithstanding anything contained herein to the contrary, all
payments made by the Company to the Executive pursuant to this Section 2 shall
be reduced by applicable tax withholdings and any other deductions required by
law.

3.    Consulting Services
(a)
Consulting Period. The Executive shall be retained by the Company as a
consultant for the period commencing on June 1, 2013 and terminating on November
30, 2013, unless extended in writing by mutual agreement of the Company and the
Executive (the “Consulting Period”).

(b)
Scope of Consulting Services. During the Consulting Period, the Executive shall
consult with the Company Group and its executive officers on an as-needed basis
regarding the business and operations of the Company and the Company Group, as
well as the transition of duties of the Executive to other employees of the
Company (the “Consulting Services”). The Executive shall report directly to, and
shall perform the Consulting Services as directed by, the Chief Financial
Officer of the Company, or such other officer or director of the Company Group
as may be determined from time to time by the Company, in its sole discretion.
The Executive also will cooperate with the Company and its affiliates in any
pending or future litigation or investigations or other disputes concerning
third parties in which the Executive, by virtue of her prior employment with the
Company, has relevant knowledge or information. In connection with providing the
Consulting Services, the Executive shall comply in full with all applicable law,
and rules and regulations and with the Company Group's Code of Business Conduct
& Ethics (as such Code applies to consultants of the Company).

(c)
Performance of Consulting Services. The Consulting Services shall be required at
such times and such places as shall not result in unreasonable inconvenience to
the Executive, recognizing the Executive's other business commitments that she
may have to accord priority over the performance of the Consulting Services. In
order to minimize interference with the Executive's other commitments, the
Consulting Services, to the extent practicable and not prejudicial to the
Company Group, may be rendered by personal consultation at her residence or
office wherever maintained, or by correspondence through mail, telephone, e-mail
or other similar mode of communication at times most convenient to her. It is
hereby understood and agreed that during the Consulting Period, the Executive
shall have the right to engage in full-time or part-time employment with other
business enterprises; provided that the Executive does not breach the
restrictive covenants set forth in Section 5 hereof. The parties


2

--------------------------------------------------------------------------------



hereto reasonably anticipate that the level of bona fide services that the
Executive is to perform during the Consulting Period will not exceed (i) thirty
(30) hours per week from June 1, 2013 through August 31, 2013 of the Consulting
Period and (ii) fifteen (15) hours per week during the Consulting Period
following September 1, 2013.
(d)
Status as Independent Contractor. The Executive acknowledges and agrees that her
status at all times during the Consulting Period shall be that of an independent
contractor, and that she may not, at any time, act as a representative for or on
behalf of the Company Group for any purpose or transaction, and may not bind or
otherwise obligate the Company Group in any manner whatsoever without obtaining
the prior written approval of an authorized representative of the Company Group
therefor. The Executive hereby waives any rights to be treated as an employee or
deemed employee of the Company Group for any purpose during the Consulting
Period, and that she shall not be entitled to the benefits of being an employee
or deemed employee of the Company Group during the Consulting Period. The
Executive hereby acknowledges and agrees that, except as provided in Section
2(c) hereof, she shall not be eligible for, shall not actively participate in,
and shall not otherwise accrue benefits under, any of the Company Group's
benefit plans during the Consulting Period.

(e)
Consulting Fees. In consideration for the Consulting Services, subject to the
terms hereof, the Company shall pay the Executive a consulting fee of (i)
$17,500.00 per month for the Consulting Period through August 31, 2013 and (ii)
$9,000.00 per month for the Consulting Period following September 1, 2013
(the “Consulting Fees”). The Consulting Fees shall be paid to the Executive, in
arrears, on or about the last business day of the month to which such Consulting
Fees relate and to the extent Executive performs Consulting Services for only a
portion of any month, the consulting fee payable to Executive shall be
pro-rated. The parties hereby acknowledge and agree that the Consulting Fees
shall not be deemed to be wages, and therefore, shall not be subject to any
withholdings or deductions. The Executive will receive a Form 1099 with regard
to the Consulting Fees, and the Executive shall be solely responsible for, and
shall pay, all taxes assessed on such fee under the applicable laws of any
Federal, state, or local jurisdiction.

(f)
Expenses. The Company will be responsible for any reasonable and necessary
out-of-pocket expenses incurred by the Executive during the Consulting Period
that are directly related to the provision of Consulting Services by the
Executive in accordance with the Company's standard expense reimbursement
policies applicable to independent contractors, provided that (i) the incurrence
of such expenses are approved in advance by the Company, and (ii) appropriate
receipts and vouchers for such expenses are submitted to the Company within
thirty (30) days after the expenses are incurred.

(g)
Early Termination. The Consulting Services shall terminate by reason of the
Executive's death or Disability, or by reason of the Company’s or the
Executive's election to terminate the Consulting Services. In the event of any
such termination, the Consulting Fees shall cease with the month in which the
termination occurs. For purposes of this Agreement, “Disability” shall be
defined as a physical or mental impairment which prevents the Executive from
performing the Consulting Services, as determined by the Company in its sole
discretion.

4.     Release of Claims
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be obligated to make any payment to the Executive under this Agreement until
and unless (i) the Executive shall have executed and delivered to the Company
the release of claims attached hereto as Exhibit A, (the “Release”) and (ii)
such Release shall have become effective and irrevocable by the Executive under
all applicable law and its terms within thirty (30) days following the
Termination Date (the date the Release becomes effective and irrevocable,
the “Release Effective Date”).
5.    Restrictive Covenants
In consideration of her rights and benefits under this Agreement, the Executive
agrees as follows:
(a)
Non-disclosure. As a part of this Agreement, the Executive acknowledges that she
is being compensated, in part, in consideration for not disclosing information
about the Company Group. The Executive specifically acknowledges and agrees
that:

(i)“Company Information” shall include all of the Company Group's trade secrets
(that is, any information that derives independent economic value from not being
generally known or readily ascertainable by the public, whether or not written
or stored in any medium); the identity, preferences and selling and purchasing
tendencies of actual Company Group

3

--------------------------------------------------------------------------------



suppliers and customers and their respective decision-makers; the Company's
marketing plans, information and/or strategies for the development and growth of
the Company Group's products, its business and/or its customer base; the terms
of the Company Group's deals and dealings with its customers and suppliers;
information regarding Company Group employees, including but not limited to
their skills, training, contacts, prospects and abilities; the Company Group's
training techniques and programs; the Company Group's costs, prices, technical
data, inventory position and data processing and management information systems,
programs, and practices; the Company Group's personnel policies and procedures
and any other information regarding human resources at the Company Group that
the Executive obtained in the course of her employment with the Company. To
ensure the continued secrecy of Confidential Information, the Executive agrees
that she will not divulge, furnish or make accessible to anyone, Company
Information at any time (including both during and following the Consulting
Period), except with the consent of or pursuant to the Company's instructions or
pursuant to mandatory court order, subpoena or other legal process.
(ii)Upon the Termination Date, the Executive will immediately turn over to the
Company any and all Company Information. The Executive agrees that she has no
right to retain any copies of Company Information for any reason.
Notwithstanding the foregoing provisions of this subsection (ii), during the
Executive's provision of Consulting Services, the Company Group may expressly
permit the Executive to retain certain Company Information, and such retention
shall not be a violation of this subsection (ii) for so long as the Company
Group permits the Executive to retain such information and provided that the
Executive immediately turns over to the Company any and all such Confidential
Information upon the conclusion of the Consulting Services.
(b)
Non-disparagement. The Executive agrees that she shall not make nor cause to be
made any negative, adverse or derogatory comments or communications that could
constitute disparagement of any member of the Company Group or their respective
officers of directors, or that may be considered to be derogatory or detrimental
to the good name or business reputation of any of the foregoing, including but
not limited to the business affairs, financial condition or prospects of any of
the Company Group, including comments to any media outlet, industry group,
financial institution, client, customer or employee of the Company Group.
Nothing in this Section 5(b) shall be construed to prevent the Executive from
providing information to any governmental agency to the extent required by law,
or giving truthful testimony in response to direct questions asked pursuant to a
lawful subpoena or other legal process.

(c)
Noncompetition. The Executive acknowledges that the Executive has and will
continue to perform services of a unique nature for the Company that are
irreplaceable, and that the Executive's performance of such services to a
competing business will result in irreparable harm to the Company. Accordingly,
the Executive agrees that the Executive will not, directly or indirectly, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any of the following entities: Bristow Group Inc., PHI, Inc.,
CHC Helicopter, Milestone Aviation Group, Libra Group, Global Vectra Helicorp
Ltd., RLC, LLC, VIH Aviation Group, and entities related to Ed Washecka, and any
entity, affiliate or principal of any entity leasing helicopter aircraft to or
buying helicopter aircraft from any of the Company's leasing clients or any of
their affiliates, subsidiaries and/or related entities, including any other
person, firm, corporation or other entity, in whatever form, which following the
date hereof is or subsequently becomes engaged in the business of providing
helicopter aviation services (collectively, the “Prohibited Activities”) during
the period from the date hereof until March 30, 2014 (the “Restricted
Period”). Notwithstanding the foregoing, nothing herein shall prohibit the
Executive from being (i) a passive owner of not more than one percent (1%) of
the equity securities of a publicly traded corporation engaged in the Prohibited
Activities, so long as the Executive has no active participation in the business
of such corporation or (ii) employed by, or providing services to, a subsidiary,
division or unit of any entity that engages in any such Prohibited Activities so
long as the Executive does not provide any services to such portion of the
entity's business that engages in such Prohibited Activities.

(d)
Nonsolicitation; Noninterference. During the Restricted Period, the Executive
agrees that the Executive shall not, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity, (i) solicit, aid
or induce any customer of the Company Group to purchase goods or services then
sold by the Company Group from another person, firm,


4

--------------------------------------------------------------------------------



corporation or other entity or assist or aid any other person or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company Group to leave such employment
or retention or, in the case of employees, to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company Group, or hire or retain any such employee, or
take any action to materially assist or aid any other person, firm, corporation
or other entity in identifying, hiring or soliciting any such employee, or (iii)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company Group and any of their respective vendors,
joint venturers or licensors. An employee, representative or agent shall be
deemed covered by this Section 5(d) while so employed or retained and for a
period of six (6) months thereafter.


6.     Enforcement of Restrictions
(a)
Reasonableness. The Executive hereby acknowledges that: (i) the restrictions
provided in this Agreement (including, without limitation, those contained
in Section 5 hereof) are reasonable in light of the necessity of the protection
of the business of the Company Group; (ii) her ability to work and earn a living
will not be unreasonably restrained by the application of these restrictions;
and (iii) if a court concludes that any restrictions in this Agreement are
overbroad or unenforceable for any reason, the court shall modify the relevant
provision to the least extent necessary and such provision shall be enforced as
modified.

(b)
Injunctive and Other Relief. The Executive recognizes and agrees that should she
fail to comply with the restrictions set forth in this Agreement (including,
without limitation, those contained in Section 5 hereof), which restrictions are
vital to the protection of the Company Group's business, the Company Group will
suffer irreparable injury and harm for which there is no adequate remedy at law.
Therefore, the Executive agrees that in the event of the breach or threatened
breach by her of any of the restrictive covenants in this Agreement, the Company
Group shall be entitled to preliminary and permanent injunctive relief against
her and any other relief as may be awarded by a court having jurisdiction over
the dispute. In the event of a breach by the Executive of such provisions, the
Company Group shall have the right to cease making any payments, or providing
other benefits, under this Agreement. The rights and remedies enumerated in
this Section 6 shall be independent of each other, and shall be severally
enforced, and such rights and remedies shall be in addition to, and not in lieu
of, any other rights or remedies available to the Company Group in law or in
equity.

7.     Return of Property
Except as set forth in Section 5(a)(ii) above, and concurrently with the
Termination Date, the Executive shall deliver to a designated Company
representative all records, documents, hardware, software, and all other Company
property and all copies thereof in the Executive's possession. The Executive
acknowledges and agrees that all such materials are the sole property of the
Company. Notwithstanding anything to the contrary contained herein, the
Executive will be entitled to remove, transfer and retain (i) papers and other
materials of a personal nature, including without limitation photographs,
personal correspondence, personal diaries, personal calendars and rolodexes,
personal phone books and files relating exclusively to her personal affairs,
(ii) information the Executive reasonably believes may be needed for the
planning and preparation of the Executive's personal tax returns; (iii) copies
of compensation and benefit plans and agreements relating to the Executive's
employment with or termination from the Company and (iv) the iPhone used by the
Executive and the phone number assigned to such iPhone (provided that any and
all confidential information contained on such iPhone is removed and deleted and
the phone number is ported to her own personal mobile phone account).
8.     Miscellaneous
(a)
Entire Agreement. This Agreement and the Release set forth the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
supersedes any and all prior understandings and agreements between the parties
and neither party shall have any obligation toward the other except as set forth
herein. Without limiting the generality of the foregoing, the Executive agrees
that the execution of this Agreement and the payments made hereunder shall
constitute satisfaction in full of the Company's obligations to the Executive
under any and all plans, programs or arrangements between of Company under which
the Executive may be entitled to severance or similar payment and/or benefits.
This Agreement may not be superseded, amended, or modified except in writing
signed by both parties.


5

--------------------------------------------------------------------------------



(b)
Severability and Reformation. Each of the provisions of this Agreement
constitutes independent and separable covenants. Any portion of this Agreement
that is determined by a court of competent jurisdiction to be overly broad in
scope, duration, or area of applicability or in conflict with any applicable
statute or rule will be deemed, if possible, to be modified or altered so that
it is not overly broad or in conflict or, if not possible, to be omitted from
this Agreement. The invalidity of any portion of the Agreement will not affect
the validity of the remaining sections of this Agreement.

(c)
No Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

(d)
Successors and Assigns. This Agreement and any rights herein granted are
personal to the parties hereto and will not be assigned, sublicensed,
encumbered, pledged or otherwise transferred by either party without the prior
written consent of the other party, and any attempt at violative assignment,
sublicense, encumbrance or any other transfer, whether voluntary or by operation
of law, will be void and of no force and effect, except that this Agreement may
be assigned to by the Company to any successor in interest to the business of
the Company. This Agreement shall be binding upon and shall inure to the benefit
of the Company, its successors, affiliates and any person or other entity that
succeeds to all or substantially all of the business, assets or property of the
Company. This Agreement and all of the Executive's rights hereunder shall inure
to the benefit of and be enforceable by the Executive's heirs and estate.

(e)
No Conflict; Governing Law. Each party represents that the performance of all of
the terms of this Agreement will not result in a breach of, or constitute a
conflict with, any other agreement or obligation of that party. This Agreement
is made in, governed by, and is to be construed and enforced in accordance with
the internal laws of the State of Texas, without giving effect to principles of
conflicts of law. The Executive agrees that any legal action or proceeding
brought under or in connection with this Agreement or the Executive's employment
may be initiated and maintained in a state or federal court serving Houston,
Texas.

(f)
Code Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Internal Revenue Code Section 409A and applicable
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Executive by Code Section 409A or any damages for failing to
comply with Code Section 409A. To the extent any taxable expense reimbursement
or in-kind benefits under this Agreement is subject to Code Section 409A, the
amount thereof eligible in any calendar year shall not affect the amount
eligible for any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the year in which
the Executive incurred such expenses, and in no event shall any right to
reimbursement or receipt of in-kind benefits be subject to liquidation or
exchange for another benefit.

9.    Confidential Agreement.
The Executive agrees that, as a condition of this Agreement, the Executive will
not disclose or in any other manner communicate the terms and provisions of this
Agreement to or with any other person except to the Executive's legal counsel,
financial or tax advisor(s), or the Executive's significant other (each,
an “Authorized Person”). The Executive also acknowledges and agrees that each
Authorized Person must be informed by the Executive of, and agree to be bound
by, the confidentiality provisions of this Agreement. In the event that the
Executive or an Authorized Person is required by law, court order, or subpoena
to make any disclosure concerning the Company Group or this Agreement, the
Executive will promptly notify the Company of the intended disclosure so as to
afford the Company sufficient opportunity to protect and/or enforce the
confidentiality provisions of this Agreement.
10.    Notices
All notices and other communications hereunder shall be in writing. Any notice
or other communication hereunder shall be deemed duly given if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient at the addresses maintained in the Company's
records. Notices sent to the Company should be directed to the attention of the
Company’s Chief Financial Officer.

6

--------------------------------------------------------------------------------



11.    Counterpart Agreements
This Agreement may be executed in multiple counterparts, whether or not all
signatories appear on these counterparts, and each counterpart shall be deemed
an original for all purposes.
12.    Captions and Headings
The captions and headings are for convenience of reference only and shall not be
used to construe the terms or meaning of any provisions of this Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 
 
 
ERA GROUP INC.
 
 
 
/s/ Christopher S. Bradshaw
 
By: Christopher S. Bradshaw
 
Title: Executive Vice President and Chief Financial Officer


 
Solely for purposes of agreeing to SEACOR’s obligations under Section 2(e):


SEACOR HOLDINGS INC.


/s/ Paul L. Robinson
By: Paul L. Robinson
Title: Senior Vice President, General Counsel and Corporate Secretary




 
ANNA GOSS
 
/s/ Anna Goss






7

--------------------------------------------------------------------------------



EXHIBIT A
RELEASE OF CLAIMS
1. Terms of Release. This general release is entered into by and between Anna
Goss (“the Executive”) and Era Group, Inc. (the “Company”), as of the date
hereof (the “General Release”), pursuant to the terms of the Separation and
Consulting Agreement dated as of the date hereof, and to which this General
Release is attached (the “Separation Agreement”), which provides the Executive
with certain significant benefits, subject to the Executive's executing this
General Release.
2. General. In exchange for and in consideration of the severance and other
payments and benefits described in the Separation Agreement, the Executive, on
behalf of herself, her agents, representatives, administrators, receivers,
trustees, estates, spouse, heirs, devisees, assignees, transferees, legal
representatives and attorneys, past or present (as the case may be), hereby
irrevocably and unconditionally releases, discharges, and acquits all of the
Released Parties (as defined below) from any and all claims, promises, demands,
liabilities, contracts, debts, losses, damages, attorneys' fees and causes of
action of every kind and nature, known and unknown, which the Executive may have
against them up to the Effective Date of this General Release (as defined
below), including but not limited to causes of action, claims or rights arising
out of, or which might be considered to arise out of or to be connected in any
way with: (i) the Executive's employment with the Company or the termination
thereof; (ii) any treatment of the Executive by any of the Released Parties,
which shall include, without limitation, any treatment or decisions with respect
to hiring, placement, promotion, work hours, discipline, transfer, termination,
compensation, performance review or training; (iii) any damages or injury that
the Executive may have suffered, including without limitation, emotional or
physical injury, or compensatory damages; (iv) employment discrimination, which
shall include, without limitation, any individual or class claims of
discrimination on the basis of age, disability, sex, race, religion, national
origin, citizenship status, marital status, sexual preference, or any other
basis whatsoever; or (v) all such other claims that the Executive could assert
against any, some, or all of the Released Parties in any forum, accrued or
unaccrued, liquidated or contingent, direct or indirect.
3. Broad Construction. This General Release shall be construed as broadly as
possible and shall also extend to release the Released Parties, without
limitation, from any and all claims that the Executive has alleged or could have
alleged, whether known or unknown, accrued or unaccrued, based on acts,
omissions, transactions or occurrences which occurred up to the Effective Date
against any Released Party for violation(s) of any of the following, in each
case, as amended: the National Labor Relations Act; Title VII of the Civil
Rights Act of 1964; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act of 1990; the Civil Rights Act of 1991; Sections 1981-1988
of Title 42 of the United States Code; the Equal Pay Act; the Executive
Retirement Income Security Act of 1974; the Immigration Reform Control Act; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Occupational Safety and Health Act; the Sarbanes-Oxley Act of 2002; any other
federal, state, or local law or ordinance; any public policy, whistleblower,
contract, tort, or common law; and any demand for costs or litigation expenses,
including but not limited to attorneys' fees (collectively, with the release of
claims set forth in Section 2, the (“Released Claims”). The severance payments
and other rights of the Executive expressly provided for under the Separation
Agreement, as well as any rights that the Executive may have to be indemnified
by the Company pursuant to the Company's Certificate of Incorporation, By-laws
or directors and officers liability insurance policies, are excluded from this
General Release.
4. Released Parties. The term “Released Parties” or “Released Party” as used
herein shall mean and include: (i) the Company; (ii) the Company's former,
current and future parents, subsidiaries, affiliates, shareholders and lenders
(including, for purposes of clarity, SEACOR Holdings Inc., the Company’s former
parent); (iii) any predecessor or successor of any person listed in clauses (i)
and (ii); and (iv) each former, current, and future officer, director, agent,
representative, employee, servant, owner, shareholder, partner, joint venturer,
attorney, employee benefit plan, employee benefit plan administrator, insurer,
administrator, and fiduciary of any of the persons listed in clauses (i) through
(iii), and any other person acting by, through, under, or in concert with any of
the persons or entities listed herein.
5. OWBPA and ADEA Release. Pursuant to the Older Workers Benefit Protection Act
of 1990 (“OWBPA”), the Executive understands and acknowledges that by executing
this General Release and releasing all claims against any of the Released
Parties, she has waived any and all rights or claims that she has or could have
against any Released Party under the Age Discrimination in Employment Act
(“ADEA”),

8

--------------------------------------------------------------------------------



which includes any claim that any Released Party discriminated against the
Executive on account of her age. The Executive also acknowledges the following:
(a) The Company, by this General Release, has advised the Executive to consult
with an attorney prior to executing this General Release;
(b) The Executive has had the opportunity to consult with her own attorney
concerning this General Release;
(c) This General Release does not include claims arising from any act, omission,
transaction or occurrence which happens on or after the Effective Date of this
General Release, provided, however, that any claims arising after the Effective
Date of this General Release from the then-present effect of acts or conduct
occurring before the Effective Date of this General Release shall be deemed
released under this General Release; and
(d) The Company has provided Employee the opportunity to review and consider
this General Release for 21 days (the “Review Period”). At the Executive's
option and sole discretion, the Executive may waive the Review Period and
execute this General Release before the expiration of 21 days. In electing to
waive the Review Period, the Executive acknowledges and admits that she was
given a reasonable period of time within which to consider this General Release
and her waiver is made freely and voluntarily, without duress or any coercion by
any other person.
6. ADEA Revocation Period. The Executive may revoke this General Release within
a period of seven days after execution of this General Release. The Executive
agrees that any such revocation is not effective unless it is made in writing
and delivered to the attention of the Secretary of the Company by the end of the
seventh calendar day. Under any such valid revocation, the Executive shall not
be entitled to any severance or other payments or benefits under the Separation
Agreement. This General Release becomes effective on the eighth calendar day
after it is executed by both parties (the “Effective Date”).
7. Representations by the Executive. The Executive confirms that no claim,
charge, or complaint against any of the Released Parties, brought by her, exists
before any federal, state, or local court or administrative agency. The
Executive represents and warrants that she has no knowledge of any improper or
illegal actions or omissions by the Company, nor does she know of any basis on
which any third party or governmental entity could assert such a claim. This
expressly includes any and all conduct that potentially could give rise to
claims under the Sarbanes-Oxley Act of 2002 (Public Law 107-204).
8. No Right to File Action or Proceeding. The Executive agrees that she will
not, unless otherwise prohibited by law, at any time hereafter, voluntarily
participate in as a party, or permit to be filed by any other person on her
behalf or as a member of any alleged class of persons, any action or proceeding
of any kind, against the Company, SEACOR Holdings Inc. or their past, present,
or future parents, subsidiaries, divisions, affiliates, successors and assigns
and any of their past, present or future directors, officers, agents, trustees,
administrators, attorneys, employees or assigns (whether acting as agents for
the Company or in their individual capacities), with respect to any Released
Claims; in addition, the Executive agrees to have herself removed from any such
action or proceeding with respect to which she has involuntarily become a party.
The Executive further agrees that she will not seek or accept any award or
settlement from any source or proceeding with respect to any claim or right
covered by this General Release and that this General Release shall act as a bar
to recovery in any such proceedings. This General Release shall not affect the
Executive's rights under the OWBPA to have a judicial determination of the
validity of this General Release and does not purport to limit any right
Employee may have to file a charge under the ADEA or other civil rights statute
or to participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission or other investigative agency. This General
Release does, however, waive and release any right to recover damages under the
ADEA or other civil rights statute.
9. No Admission of Liability. The Executive agrees that neither this General
Release nor the furnishing of the consideration for the general release set
forth in this General Release shall be deemed or construed at any time for any
purpose as an admission by the Released Parties of any liability or unlawful
conduct of any kind. The Executive further acknowledges and agrees that the
consideration provided for herein is adequate consideration for the Executive's
obligations under this General Release.



9

--------------------------------------------------------------------------------



10. Governing Law. This General Release shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its conflict of
laws provisions. If any provision of the General Release other than the general
release set forth above, is declared legally or factually invalid or
unenforceable by any court of competent jurisdiction and if such provision
cannot be modified to be enforceable to any extent or in any application, then
such provision immediately shall become null and void, leaving the remainder of
this General Release in full force and affect.
11. Prior Agreements. This General Release sets forth the entire agreement
between
the Executive and the Released Parties and it supersedes any and all prior
agreements or understandings, whether written or oral, between the parties,
except as otherwise specified in this General Release. Notwithstanding the
foregoing, this General Release shall not affect the obligations of the parties
under the Separation Agreement. The Executive acknowledges that she has not
relied on any representations, promises, or agreements of any kind made to her
in connection with her decision to sign this General Release, except for those
set forth in this General Release.
12. Amendment. This General Release may not be amended except by a written
agreement signed by both parties, which specifically refers to this General
Release.
13. Counterparts; Execution Signatures. This General Release may be executed in
any number of counterparts by the parties hereto and in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.


THE EXECUTIVE ACKNOWLEDGES THAT SHE CAREFULLY HAS READ THIS GENERAL RELEASE;
THAT SHE HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF
HER CHOOSING; THAT SHE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND BINDING
EFFECT; THAT THE ONLY PROMISES MADE TO SIGN THIS GENERAL RELEASE ARE THOSE
STATED AND CONTAINED IN THIS GENERAL RELEASE; AND THAT SHE IS SIGNING THIS
GENERAL RELEASE KNOWINGLY AND VOLUNTARILY. THE EXECUTIVE STATES THAT SHE IS IN
GOOD HEALTH AND IS FULLY COMPETENT TO MANAGE HER BUSINESS AFFAIRS AND
UNDERSTANDS THAT SHE MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS
GENERAL RELEASE.
(SIGNATURE PAGE TO FOLLOW)



10

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this General Release as of the ___
day of _____, 2013.
 
 
 
 
ERA GROUP INC.
 
 
 
 
 
By:
 
Title:
 
 
 
ANNA GOSS
 
 
 
 














11